Exhibit 10.47
AMENDED AND RESTATED
COMPLETE PRODUCTION SERVICES, INC.
EXECUTIVE AGREEMENT
          This Amended and Restated Executive Agreement (this “Agreement”) is
made effective as of December 31, 2008 between Complete Production Services,
Inc. (“Complete Production Services”), a Delaware corporation and its
subsidiaries (collectively, the “Company”) and
                                         (“Executive”).
          WHEREAS, the Company and Executive entered into the Executive
Agreement, dated as of                      (the “Prior Agreement”);
          WHEREAS, the Company currently employs Executive;
          WHEREAS, the Company and Executive desire to amend and restate the
Prior Agreement to conform the Prior Agreement to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and Internal Revenue Service guidance issued thereunder
(“Section 409A”) and to make certain other changes;
          WHEREAS, the Compensation Committee of the Board of Directors of
Complete Production Services (the “Board”) has authorized this amendment and
restatement of the Prior Agreement; and
          WHEREAS, this amendment and restatement amends and supersedes the
Prior Agreement.
          NOW, THEREFORE, in consideration of Executive’s continued employment
as an executive officer with the Company and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:

1.   Term of Agreement

  A.   This Agreement shall be for an initial term that continues in effect,
through the second anniversary of the Effective Date. The term of this Agreement
shall automatically be extended for one or more additional terms of one
(1) year, as of each anniversary date of the Effective Date that occurs while
this Agreement is in effect. The term of Agreement, however, may be terminated
by written notice of termination of this Agreement provided to Executive, and in
the event any such termination notice is delivered to Executive then,
notwithstanding the preceding sentence concerning automatic renewals, the term
of this Agreement shall be deemed terminated effective as of December 31 of the
second full calendar year following the date on which such notice of termination
of the Agreement is delivered to Executive.

 



--------------------------------------------------------------------------------



 



  B.   Notwithstanding the foregoing, the term of this Agreement shall terminate
upon the expiration of the “Severance Payout Period” or the “Change of Control
Payout Period,” as applicable, subject to all rights and benefits hereunder
having been paid and satisfied in full.

2.   Certain Definitions       The following capitalized terms shall have the
meanings set forth below.

  A.   “Cause” shall mean:

  (i)   Executive’s conviction of a felony involving moral turpitude, dishonesty
or a breach of trust as regards the Company;     (ii)   Executive’s commission
of any act of theft, fraud, embezzlement or misappropriation against the Company
that is materially injurious to it regardless of whether a criminal conviction
is obtained;     (iii)   Executive’s willful and continued failure to devote
substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time), which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs;     (iv)   Executive’s unauthorized disclosure of confidential
information of the Company that is materially injurious to the Company; or    
(v)   Executive’s knowing or willful material violation of federal or state
securities laws, as determined in good faith by the Company’s Board of
Directors.

     For purposes of this definition, no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company.

  B.   “Change of Control” of the Company will occur for purposes of this
Agreement if:

  (i)   Any person or group of persons is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities in the Company representing 20% or more of the
combined voting power of the Company’s outstanding securities;

1



--------------------------------------------------------------------------------



 



  (ii)   A change in the majority of the membership of the Board occurs without
approval by two-thirds of the Directors who are Continuing Directors. For these
purposes, Continuing Directors are persons who (i) were Directors on the
Effective Date or (ii) are new Directors whose election was approved by
two-thirds of the members of the Board who were Directors on the Effective Date
(“Approved Directors”), or (iii) are new Directors whose election was approved
by two-thirds of the members of the Board who were Directors on the Effective
Date or are subsequently Approved Directors;     (iii)   The Company is merged,
consolidated or combined with another corporation or entity, including without
limitation, a reverse or forward triangular merger, and the Company’s
stockholders prior to such transaction own less than 55% of the outstanding
voting securities of the surviving or resulting corporation or entity after the
transaction;     (iv)   A tender offer or exchange offer is made and consummated
by a person or group of persons other than the Company for the ownership of 20%
or more of the Company’s voting securities; or     (v)   There is a disposition,
transfer, sale or exchange of all or substantially all of the Company’s assets,
or stockholder approval of a plan of liquidation or dissolution of the Company;

provided, that for purposes of this definition, the term “substantially all” in
paragraph (v) shall mean eighty-five percent (85%) or more, and a transaction or
event described in paragraph (i), (ii), (iii), (iv) or (v) shall constitute a
“Change of Control” only if such transaction or event constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5), with
respect to Executive.

  C.   “Change of Control Payout Period” shall mean the period of [two (2)]1
[two and a half (2.5)]2 years following the Date of Termination of Executive,
which termination is covered by Section 5 hereof.     D.   “Code” means the
Internal Revenue Code of 1986, as amended.     E.   “Date of Termination” shall
mean the date specified in the Notice of Termination relating to termination of
Executive’s employment with the Company; provided that such date shall not be
less than twenty (20) days nor more than forty-five (45) days following: (i) the
date specified by the Company in the notice of discharge of Executive’s
employment without Cause, or (ii) the date specified by the Executive in the
notice of Executive’s resignation for Good Reason.

 

1   For Messrs. Boyd, Burke, Weisgarber, Suprenant, Kaufman, Songer and
Nightingale   2   For Messrs. Maroney, Nibling, Moore and Bayardo

2



--------------------------------------------------------------------------------



 



  F.   “Effective Date” shall mean November 13, 2006.     G.   “Executive” shall
mean the executive of the Company who is a party to this Agreement and in the
event of the Executive’s death after a “qualifying” termination pursuant to
Section 4 hereof or a Change of Control pursuant to Section 5 hereof, then the
term “Executive” shall include his estate.     H.   “Good Reason” shall mean:

  (i)   a failure to re-elect or appoint the Executive to any corporate office
or directorship held at the time of the Change of Control or a material
reduction in Executive’s authority, duties or responsibilities (including
status, offices, titles and reporting requirements) or if Executive is assigned
duties or responsibilities inconsistent in any material respect from those of
Executive at the time of the relevant Change of Control all on the basis of
which Executive makes a good faith determination that the terms of his
employment have been detrimentally and materially affected;     (ii)   a
material reduction of Executive’s compensation, benefits or perquisites,
including annual base salary, annual bonus, intermediate or long-term cash or
equity incentive opportunities or plans from those in effect prior to the Change
of Control;     (iii)   the Company fails to obtain a written agreement
satisfactory to Executive from any successor or assigns of the Company to assume
and perform this Agreement as provided in Section 10 hereof; or     (v)   the
Company requires Executive to be based at any office located more than fifty
(50) miles from the Company’s current offices without Executive’s consent.

  I.   “Involuntary Termination” shall mean the Executive’s Separation from
Service by reason of a termination of employment by the Company other than for
Cause.     J.   “Notice of Termination” shall mean a written notice delivered to
the other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination by either party other than pursuant to a Notice of
Termination shall not be effective.     K.   “Option Plans” shall mean the
Company’s stock option plans, incentive plans, equity participation plans, or
other similar plans, and any stock option agreements or other equity award
agreements used in connection therewith.     L.   “Section 409A Payments” shall
have the meaning given to such term in Section 8(G) hereof.

3



--------------------------------------------------------------------------------



 



  M.   “Separation from Service” with respect to Executive shall mean a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h),
with respect to the Company, and the service recipient that includes the
Company.     N.   “Severance Payout Period” shall mean the period of [sixteen
(16) months]3 [twenty (20) months]4 following the Date of Termination of
Executive, which termination is covered by Section 4 hereof.     O.   “Specified
Employee” shall be determined in accordance with Section 409A(a)(2)(B)(i) of the
Code and Treasury Regulation Section 1.409A-1(i). For these purposes,
Executive’s compensation shall be determined under Treasury Regulation
Section 1.415(c)-2(a) and applied as if the Company were not using any safe
harbor provided in Treasury Regulation Section 1.415(c)-2(d), were not using any
of the elective special timing rules provided in Treasury
Regulation Section 1.415(c)-2(e), and were not using any of the elective special
rules provided in Treasury Regulation Section 1.415(c)-2(g).     P.  
“Termination Base Salary” shall mean Executive’s base salary at the rate in
effect at the time the Notice of Termination is given or, for purposes of a
Change of Control, if a greater amount, Executive’s base salary at the rate in
effect immediately prior to the Change of Control.     Q.   “Termination Bonus”
shall mean the greater of (i) [75%]5 [60%]6 [50%]7 of the Termination Base
Salary, or (ii) the highest annual bonus earned during any of the three full
fiscal years preceding the Date of Termination.     R.   “Voluntary Termination
for Good Reason” shall mean the Executive’s Separation from Service by reason of
Executive’s resignation from employment with the Company for Good Reason.

3.   Termination for Cause. The Company may terminate Executive for Cause at any
time, including following a Change of Control, upon written notice to the
Executive.   4.   Standard Severance Plan. Except as provided in Section 5
hereof, in the event Executive has an Involuntary Termination, the Executive
shall receive the following compensation and benefits from the Company provided
under this Section 4. The payments made under Sections 4(B) and (C) shall be
paid in a cash lump sum on such date determined by the Company within the ten
(10) day period commencing on the 60th day after the date of Executive’s
Separation from Service; provided, however, that if Executive is a Specified
Employee on the date of Executive’s Separation from Service, any payments made
under Sections 4(B) and (C) shall be paid as provided in Section 15(C) hereof.

 

3   For Messrs. Boyd, Burke, Weisgarber, Suprenant, Kaufman, Songer and
Nightingale   4   For Messrs. Maroney, Nibling, Moore and Bayardo   5   For
Messrs. Boyd, Burke, Kaufman, Moore, Nightingale, Songer and Suprenant   6   For
Mr. Bayardo   7   For Messrs. Maroney, Nibling, and Weisgarber

4



--------------------------------------------------------------------------------



 



  A.   The Company shall pay to Executive when otherwise due Executive’s
Termination Base Salary through the Date of Termination.     B.   The Company
shall pay to Executive an amount equal to [1.33]8 [1.67]9 times the sum of
Executive’s Termination Base Salary plus Termination Bonus.     C.   In
consideration of service through the Date of Termination, the Company shall pay
to Executive an amount equal to [75%]10
[60%]11 [50%]12 of the Termination Base Salary, multiplied by a fraction, the
numerator of which equals the number of days from the beginning of the calendar
year through and including the Date of Termination, and the denominator of which
equals 365.     D.   Notwithstanding any provisions to the contrary in any of
the Option Plans, (i) all outstanding unvested stock options of Executive shall
be and become fully vested and exercisable as to all shares of stock covered
thereby, and (ii) all outstanding shares of restricted stock, restricted stock
units, performance shares and performance units of Executive shall be and become
100% vested and all restrictions thereon shall lapse, in each case as of the
Date of Termination.13     E.   For all options granted after the Effective
Date, Executive (or in the event of his death, his estate) shall be entitled to
exercise his vested options until 12 months following the Date of Termination.
Notwithstanding the provisions of this Section E, no option may be exercised at
any time past the term of such option (or, if earlier, the tenth anniversary of
the original date of grant).     F.   The Company shall provide Executive with
additional benefits described in Section 6 hereof.

5.   Change of Control Severance Plan. In the event that Executive has either a
Voluntary Termination for Good Reason or an Involuntary Termination within two
(2) years following a Change of Control, the Executive shall receive the
following compensation and benefits from the Company provided under this
Section 5, and such compensation and benefits shall be in lieu of the
compensation and benefits under Section 4. The payments made under
Sections 5(B), (C), and (D) shall be paid in a cash lump sum on such date
determined by the Company within the ten (10) day period commencing on the 60th
day after the date of the Executive’s Separation from Service; provided,
however, that if Executive is a Specified Employee on the date of Executive’s
Separation from Service, any payments made under Sections 5(B), (C), and
(D) shall be paid as provided in Section 15(C) hereof.

 

8   For Messrs. Boyd, Burke, Weisgarber, Suprenant, Kaufman, Songer and
Nightingale   9   For Messrs. Maroney, Nibling, Moore and Bayardo   10   For
Messrs. Boyd, Burke, Kaufman, Moore, Nightingale, Songer and Suprenant   11  
For Mr. Bayardo   12   For Messrs. Maroney, Nibling, and Weisgarber   13   For
Messrs. Maroney, Nibling, and Moore

5



--------------------------------------------------------------------------------



 



  A.   The Company shall pay to Executive when otherwise due Termination Base
Salary through the Date of Termination.     B.   The Company shall pay to
Executive an amount equal to [two]14 [two and a half]15 times the sum of
Executive’s Termination Base Salary plus Termination Bonus.     C.   In
consideration of service through the Date of Termination, the Company shall pay
to Executive an amount equal to [75%]16
[60%]17 [50%]18 of the Termination Base Salary, multiplied by a fraction, the
numerator of which equals the number of days from the beginning of the calendar
year through and including the Date of Termination, and the denominator of which
equals 365.     D.   The Company shall pay to executive an amount equal to
[two]19 [two and a half]20 times the amount the Company would be required to
contribute on Executive’s behalf under all qualified pension, nonqualified
pension, profit sharing, 401(k), deferred compensation and supplemental plans
based on Executive’s Termination Base Salary and the applicable maximum Company
contribution percentages in effect as of the Date of Termination (which maximum
Company contribution currently would be four percent (4%) of Executive’s
Termination Base Salary); provided, that such payment is determined and made in
a manner that complies with Treasury Regulation Section 1.409A-3(i).     E.  
Effective as of the Date of Termination, Executive shall become and be fully
vested in Executive’s accrued benefits under all qualified pension, nonqualified
pension, profit sharing, 401(k), deferred compensation and supplemental plans
maintained by the Company for Executive’s benefit, to that the extent the
acceleration of vesting of such benefits would not violate any applicable law or
require the Company to accelerate the vesting of the accrued benefits of all
participants in such plan or plans.     F.   For all options granted after the
Effective Date, Executive (or in the event of his death, his estate) shall be
entitled to exercise his vested options until 12 months following the Date of
Termination. Notwithstanding the provisions of this Section F, no option may be
exercised at any time past the term of such option (or, if earlier, the tenth
anniversary of the original date of grant).

 

14   For Messrs. Boyd, Burke, Weisgarber, Suprenant, Kaufman, Songer and
Nightingale   15   For Messrs. Maroney, Nibling, Moore and Bayardo   16   For
Messrs. Boyd, Burke, Kaufman, Moore, Nightingale, Songer and Suprenant   17  
For Mr. Bayardo   18   For Messrs. Maroney, Nibling, and Weisgarber   19   For
Messrs. Boyd, Burke, Weisgarber, Suprenant, Kaufman, Songer and Nightingale   20
  For Messrs. Maroney, Nibling, Moore and Bayardo

6



--------------------------------------------------------------------------------



 



  G.   The Company shall provide Executive with additional benefits described in
Section 6 hereof.     H.   In the event Executive has an Involuntary
Termination, and a Change of Control occurs within the six (6) month period
commencing on the date of such Involuntary Termination, then Executive shall be
entitled to receive the compensation and benefits described in Section 5 hereof
as if such Involuntary Termination had occurred within two (2) years following
the Change of Control, in lieu of the compensation and benefits described in
Section 4 hereof. The compensation and benefits described in Section 5 that are
to be paid pursuant to this Section 5(H) shall be reduced by any compensation
and benefits previously paid under Section 4. The amounts to be paid pursuant to
this Section 5(H) shall be paid to Executive on such date determined by the
Company within the ten (10) day period commencing on the later of: (i) the 60th
day following the date of Executive’s Separation from Service, or (ii) the date
of the Change of Control.

6.   Additional Benefits.

  A.   Health, Dental, Disability and Life Insurance Benefits. Throughout the
term of the Severance Payout Period for a termination of Executive’s employment
covered by Section 4, or of the Change of Control Payout Period for a
termination of Executive’s employment covered by Section 5, the Company shall
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement in effect between Executive (or persons of similar position)
and the Company on the Date of Termination, with medical and dental health
insurance benefits and disability and life insurance coverage at least equal to
those in effect for Executive or persons of similar position on the Date of
Termination or, if more favorable to Executive, as in effect generally at any
time during such Severance Payout Period or Change of Control Payout Period, as
applicable. Notwithstanding the foregoing, if Executive becomes re-employed and
is eligible to receive medical or dental health insurance benefits or disability
insurance coverage under such successor employer’s plans, the Company’s
obligations under this Section 6(A) shall be reduced to the extent comparable
benefits are actually received by Executive during the Severance Payout Period
or Change of Control Payout Period, as applicable, and any such benefits
actually received by Executive shall be promptly reported by Executive to the
Company. For the sake of clarity, Executive shall be entitled to all of the
insurance benefits provided by this Section 6(A), and such benefits shall not be
mitigated, in the event that as of the Date of Termination or at any time during
the Severance Payout Period or Change of Control Payout Period, as applicable,
Executive is receiving medical, dental, health, disability or life insurance
benefits through the plans or obligations of a former employer.         In the
event Executive is ineligible under the terms of the Company’s benefit plans or
programs to be so covered as required by this Section 6(A), the Company shall
provide Executive with substantially equivalent insurance coverage through

7



--------------------------------------------------------------------------------



 



      the conversion to individual insurance coverage or other sources. Any
benefits provided under this Section 6(A) shall be provided through insurance
maintained by the Company under the Company benefit plans and in a manner that
complies with Treasury Regulation Section 1.409A-1(a)(5).         In the event
that the Company is unable to provide the benefits required under this
Section 6(A) through insurance coverage as described above, the Company will
provide Executive with a lump sum cash payment equal to: (i) the monthly cost to
the Company of providing Executive (or persons of similar position) and
Executive’s dependents with such benefits coverage, determined as of the Date of
Termination, multiplied by (ii) the number of months comprising the Severance
Payout Period or the Change of Control Payout Period, as applicable. In
addition, if such lump sum payment is payable, the Company shall make an
additional gross-up payment to Executive in an amount such that the net amount
of the lump sum payment and such additional gross-up payment retained by
Executive, after the calculation and deduction of all federal, state and local
income tax and employment tax on such lump sum payment and additional gross-up
payment, and taking into account any lost or reduced tax deductions on account
of such gross-up payment, shall be equal to such lump sum payment.         Any
lump sum cash payment and related gross-up payment required by this Section 6(A)
shall be paid on such date determined by the Company within the ten (10) day
period commencing on the 60th day following the date of Executive’s Separation
from Service. Pursuant to Section 5(H), in the event Executive has an
Involuntary Termination described in Section 4 hereof, and a Change of Control
occurs within the six (6) month period commencing on the date of such
Involuntary Termination, then Executive shall be entitled to receive the
benefits described in this Section 6(A) as if such Involuntary Termination had
occurred within two (2) years following the Change of Control and determined by
reference to the Change of Control Payout Period. The benefits that are to be
paid pursuant to this Section 6(A) in the event of a Change of Control following
Executive’s Involuntary Termination shall be reduced by any payment or benefits
previously paid under this Section 6(A) in connection with Executive’s
Involuntary Termination, and shall be paid on such date determined by the
Company within the ten (10) day period commencing on the later of: (i) the 60th
day following the date of Executive’s Separation from Service, or (ii) the date
of the Change of Control. Notwithstanding anything in this Section 6(A) to the
contrary, if Executive is a Specified Employee on the date of the Separation
from Service, any lump sum cash payment and related gross-up payment made under
Section this 6(A) shall be paid as provided in Section 15(C) hereof. Any
additional gross-up payment required under this Section 6(A) shall be paid in a
manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(v).     B.
  Automobile Allowance Benefit. The Company shall provide Executive with a lump
sum cash payment, in lieu of an automobile allowance, equal to Executive’s
monthly car allowance in effect on the date of the Date of Termination,
multiplied

8



--------------------------------------------------------------------------------



 



      by the number of months comprising the Severance Payout Period or Change
of Control Payout Period, as applicable. The lump sum cash payment required by
this Section 6(B) shall be paid on such date determined by the Company within
the ten (10) day period commencing on the 60th day following the date of
Executive’s Separation from Service. Pursuant to Section 5(H), in the event
Executive has an Involuntary Termination described in Section 4 hereof, and a
Change of Control occurs within the six (6) month period commencing on the date
of such Involuntary Termination, then Executive shall be entitled to receive the
benefits described in this Section 6(B) as if such Involuntary Termination had
occurred within two (2) years following the Change of Control and determined by
reference to the Change of Control Payout Period. The benefits that are to be
paid pursuant to this Section 6(B) in the event of a Change of Control following
Executive’s Involuntary Termination shall be reduced by any payment or benefits
previously paid under this Section 6(B) in connection with Executive’s
Involuntary Termination, and shall be paid on such date determined by the
Company within the ten (10) day period commencing on the later of: (i) the 60th
day following the date of Executive’s Separation from Service, or (ii) the date
of the Change of Control. Notwithstanding anything in this Section 6(B) to the
contrary, if Executive is a Specified Employee on the date of the Separation
from Service, any payment made under this Section 6(B) shall be paid as provided
in Section 15(C) hereof.     C.   [Benefits upon an I.E. Miller Change of
Control. In the event of an I.E. Miller Change of Control (as such term is
defined in Appendix A), the Executive shall be entitled to the benefits set
forth in Appendix A in accordance with the terms and conditions thereof.]21

7.   Accelerated Vesting of Certain Equity Awards Upon a Change of Control [or
an I.E. Miller Change of Control]22.       Notwithstanding any provisions to the
contrary in any of the Option Plans, upon a Change of Control [or an I.E. Miller
Change of Control (as such term is defined in Appendix A)]23: (i) all
outstanding unvested stock options of Executive shall be and become fully vested
and exercisable as to all shares of stock covered thereby, and (ii) all
outstanding shares of restricted stock, restricted stock units, performance
shares and performance units of Executive shall be and become 100% vested and
all restrictions thereon shall lapse, in each case as of the Change of Control
[or an I.E. Miller Change of Control (as such term is defined in Appendix A), as
the case may be]24.   8.   Excise Taxes and Gross-Up Payments.25

 

21   For Mr. Nightingale   22   For Mr. Nightingale   23   For Mr. Nightingale  
24   For Mr. Nightingale   25   For Messrs. Maroney, Nibling, Moore and Bayardo

9



--------------------------------------------------------------------------------



 



  A.   If any payment or benefit received or to be received by Executive in
connection with a Change of Control of the Company or Executive’s Separation
from Service (whether payable pursuant to the terms of this Agreement, a stock
option plan or any other plan or arrangement with the Company) (the “Total
Payments”) will be subject to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then Executive shall be entitled to receive from the
Company an additional payment (the “Gross-Up Payment”) in an amount such that
the net amount of the Total Payments and the Gross-Up Payment retained by
Executive after the calculation and deduction of all Excise Taxes on the Total
Payments and all federal, state and local income tax, employment tax and Excise
Tax on the Gross-Up Payments provided for in this Section 8, and taking into
account any lost or reduced tax deductions on account of the Gross-Up Payments,
shall be equal to the Total Payments.     B.   All determinations required to be
made under this Section 8, including whether and when the Gross-Up Payments are
required and the amount of such Gross-Up Payments, and the assumptions to be
utilized in arriving at such determinations (consistent with the provisions of
this Section 8), shall be made by the Company’s independent certified public
accountants (the “Accountants”). The Accountants shall provide Executive and the
Company with detailed supporting calculations with respect to such Gross-Up
Payments within fifteen (15) business days of the receipt of notice from
Executive or the Company that Executive has received or will receive a Total
Payments. In the event that the Accountants are also serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by the Company. All determinations by the
Accountants shall be binding upon the Company and Executive.     C.   For the
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Total Payments will be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that in the opinion of the Accountants such
payment (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payments, Executive shall be
considered to pay federal income taxes at the applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payments are
to be made and to pay any applicable state and local income taxes at the
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payments are to be made, net of Executive’s actual reduction in federal

10



--------------------------------------------------------------------------------



 



      income taxes that could be obtained from the deduction of such state or
local taxes if paid if such year (determined without regard to limitations on
deductions based upon the amount of Executive’s adjusted gross income); and to
have otherwise allowable deductions for federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payments in Executive’s adjusted gross income.     D.   To the extent
practicable, any Gross-Up Payments shall be paid by the Company at the time
Executive is entitled to receive the Total Payments and in no event will any
Gross-Up Payments be paid later than thirty (30) days after the receipt by
Executive of the Accountant’s determination, subject to Sections 8(F) and
(G) hereof. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accountants hereunder, it
is possible that the Gross-Up Payments made will have been an amount less than
the Company should have paid pursuant to this Section 8 (the “Underpayment”). In
the event that the Company exhausts its remedies pursuant to Section 8 and
Executive is required to make a payment of any Excise Tax, the Underpayment
shall be promptly paid by the Company to or for Executive’s benefit.     E.  
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payments. Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the thirty (30) day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Corporation notifies
Executive in writing prior to the expiration of such thirty (30) day period that
it desires to contest such claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claims;

11



--------------------------------------------------------------------------------



 



      provided, however, that the Company shall bear and pay directly all costs
and expenses incurred in connection with such contest and shall indemnify
Executive for, advance expenses to Executive for, defend Executive against and
hold Executive harmless from, on an after-tax basis, any Excise Tax or income
tax imposed as a result of such representation and payment of all related costs
and expenses. Without limiting the foregoing provisions of this Section 8, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify Executive for, advance expenses to Executive for,
defend Executive against and hold Executive harmless from, on an after-tax
basis, any Excise Tax or income tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance (including as a
result of any forgiveness by the Company of such advance); provided, further,
that any extension of the statute of limitations relating to the payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payments would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.    
F.   The Gross-Up Payments, and any payments of income or other taxes to be paid
by the Company under this Section 8, shall be paid by the Company by the end of
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes, subject to Section 8(G) hereof. Any
costs and expenses incurred by the Company on behalf of Executive under this
Section 8 due to any tax contest, audit or litigation shall be paid by the
Company by the end of Executive’s taxable year following Executive’s taxable
year in which the taxes that are the subject of the tax contest, audit or
litigation are remitted to the taxing authority, or where as a result of such
tax contest, audit or litigation no taxes are remitted, the end of Executive’s
taxable year following Executive’s taxable year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
contest or litigation, subject to Section 8(G) hereof. The Gross-Up Payments,
payment of income tax or other taxes, and costs and expenses to be paid by the
Company under this Section 8 shall be paid in a manner that complies with
Treasury Regulation Section 1.409A-3(i)(1)(v).

12



--------------------------------------------------------------------------------



 



  G.   Notwithstanding any provision in this Section 8 to the contrary, to the
extent the Gross-Up Payments relate to any payments distributable upon
Executive’s Separation from Service and made under Sections 4(B), 4(C), 5(B),
5(C), 5(D), 5(E), 6(A) or 6(B) hereof (collectively, the “Section 409A
Payments”) or any other payments or benefits made under this Agreement that are
subject to Section 409A, and Executive is a Specified Employee on the date of
Executive’s Separation from Service, then such Gross-Up Payments, and any
related payments of income, other taxes, costs or expenses incurred by the
Company on behalf of Executive under this Section 8, shall be paid as provided
in Section 15(C) hereof.

9.   Mitigation.       Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise nor, except as provided in Section 6(A), shall the amount of any
payment or benefit provided for in this Agreement be reduced by any compensation
earned or benefit received by Executive as the result of employment by another
employer or self-employment, by retirement benefits, by offset against any
amount claimed to be owed by Executive to the Company or otherwise.   10.  
Successor Agreement.       The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Agreement and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no
succession had taken place. All references herein to the Company shall include
the Successor entity. Failure of the successor entity to so assume shall
constitute a breach of this Agreement and entitle Executive to the benefits
hereunder as if triggered by a termination not for good cause.   11.  
Indemnity.

  A.   In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys fees) arising
from bona fide claims of any nature related to or arising out of Executive’s
activities as an agent, employee, officer or director of the Company or in any
other capacity on behalf of or at the request of the Company, then the Company
shall promptly on written request, indemnify Executive, advance expenses
(including attorney’s fees) to Executive and defend Executive to the fullest
extent permitted by applicable law, including but not limited to making such
findings and determinations and taking any and all such actions as the Company
may, under applicable law, be permitted to have the discretion to take so as to
effectuate such indemnification, advancement or defense. Such agreement by the
Company shall not be deemed to impair any other obligation of the Company

13



--------------------------------------------------------------------------------



 



      respecting Executive’s indemnification or defense otherwise arising out of
this or any other agreement or promise of the Company under any statute.     B.
  In the event that the Compensation Committee of the Board (the “Compensation
Committee”) approves that retired directors and executive officers receive
directors and officers’ liability insurance when they retire from the Company,
and that the premiums for such insurance are to be paid by the Company, then
Executive shall be provided with directors and officers’ liability insurance on
and after the date that Executive retires to the extent such insurance is so
approved by the Compensation Committee for retired executive officers.     C.  
Any such indemnification and/or liability insurance shall be provided in a
manner that complies with Treasury Regulation Section 1.409A-1(b)(10).

12.   Notice.       For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and delivered
by United States certified or registered mail (return receipt requested, postage
prepaid) or by courier guaranteeing overnight delivery or by hand delivery (with
signed receipt required), addressed to the respective addresses set forth below,
and such notice or communication shall be deemed to have been duly given two
(2) days after deposit in the mail, one (1) day after deposit with such
overnight carrier or upon delivery with hand delivery. The addresses set forth
below may be changed by a writing in accordance herewith.

             
 
  The Company:   Executive:    
 
           
 
  Complete Production Services, Inc.        
 
           
 
  11700 Katy Freeway, Suite 300        
 
           
 
  Houston, Texas 77079        
 
           
 
  Attn: Chief Executive Officer        
 
  with a copy to General Counsel        

13.   Dispute Resolution.       If any dispute arises out of this Agreement, the
“complaining party” shall give the “other party” written notice of such dispute.
The other party shall have ten (10) business days to resolve the dispute to the
complaining party’s satisfaction. If the dispute is not resolved by the end of
such period, the complaining party may by written notice (the “Notice”) demand
arbitration of the dispute as set out below, and each party hereto expressly
agrees to submit to, and be bound by, such arbitration.

  A.   The Company will, within ten (10) business days of the Notice, appoint a
single arbitrator. The arbitrator will set the rules and timing of the
arbitration, but will generally follow the rules of the American Arbitration
Association and this Agreement where same are applicable and shall provide for
written fact findings.

14



--------------------------------------------------------------------------------



 



  B.   The arbitration hearing will in no event take place more than ninety
(90) days after the appointment of the arbitrator.     C.   The arbitration will
take place in Houston, Texas unless otherwise unanimously agreed to by the
parties.     D.   The results of the arbitration and the decision of the
arbitrators will be final and binding on the parties and each party agrees and
acknowledges that these results shall be enforceable in a court of law.

14.   Governing Law.       This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas.   15.   Compliance With Code Section 409A.

  A.   Compliance with Section 409A. Certain payments and benefits payable under
this Agreement (including, without limitation, the Section 409A Payments) are
intended to comply with the requirements of Section 409A. This Agreement shall
be interpreted in accordance with the applicable requirements of Section 409A.
To the extent the payments and benefits under this Agreement are subject to
Section 409A, this Agreement shall be interpreted, construed and administered in
a manner that satisfies the requirements of Sections 409A(a)(2), (3) and (4) and
the Treasury Regulations thereunder. As provided in Internal Revenue Notice
2007-86, notwithstanding any other provision of this Agreement, with respect to
an election or amendment to change a time or form of payment under this
Agreement made on or after January 1, 2008 and on or before December 31, 2008,
the election or amendment shall apply only with respect to payments that would
not otherwise be payable in 2008, and shall not cause payments to be made in
2008 that would not otherwise be payable in 2008.     B.   Amendment of
Agreement to Comply with Section 409A. If the Company and Executive determine
that any compensation, benefits or other payments that are payable under this
Agreement and intended to comply with Sections 409A(a)(2), (3) and (4) do not
comply with Section 409A, the Company and Executive agree to amend this
Agreement, or take such other actions as the Company and Executive deem
reasonably necessary or appropriate, to comply with the requirements of
Section 409A, while preserving the economic agreement of the parties. In the
case of any compensation, benefits or other payments that are payable under this
Agreement and intended to comply with Sections 409A(a)(2), (3) and (4), if any
provision of the Agreement would cause such compensation, benefits or other
payments to fail to so comply, such provision shall not be effective and shall
be null and void with respect to such compensation, benefits or other payments,
and such provision shall otherwise remain in full force and effect.

15



--------------------------------------------------------------------------------



 



  C.   Delayed Distribution under Section 409A. If Executive is a Specified
Employee on the date of Executive’s Separation from Service, the Section 409A
Payments and any other payments or benefits under this Agreement that are
subject to Section 409A shall be delayed in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i), and such payments or benefits shall
be paid or distributed to Executive during the thirty (30) day period commencing
on the earlier of (i) the expiration of the six-month period measured from the
date of Executive’s Separation from Service or (ii) the date of Executive’s
death. Upon the expiration of the applicable six-month period under
Section 409A(a)(2)(B)(i), all payments deferred pursuant to this Section 15(C)
shall be paid in a lump sum payment to Executive (or Executive’s estate, in the
event of Executive’s death). Any remaining payments due under the Agreement
shall be paid as otherwise provided herein.

16.   Non-Disparage, Non-Compete and Non-Solicitation Covenants; General
Release.

  A.   Non-Disparage. As an additional inducement for the Company to enter into
this Agreement, Executive agrees that Executive shall refrain throughout the
term of this Agreement, and throughout the Severance Payout Period or the Change
of Control Payout Period, as applicable, from publishing any oral or written
statements about Company, any of its affiliates or any of Company’s or such
affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
private information about or confidential information of Company, any of its
affiliates or any of Company’s or any such affiliates’ business affairs,
directors, officers, employees, consultants, agents or representatives, or
(c) place Company, any of its affiliates, or any of Company’s or any such
affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
Company and its affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.     B.   Non-Solicitation. As an
additional inducement for the Company to enter into this Agreement, Executive
agrees that throughout the Severance Payout Period or the Change of Control
Payout Period, as applicable, Executive shall not, directly or indirectly
knowingly induce any person in the employment of the Company to (A) terminate
such employment, or (B) accept employment, or enter into any consulting
arrangement, with anyone other than the Company.     C.   Non-Competition. As an
inducement for the Company to enter into this Agreement, Executive agrees
throughout the Severance Payout Period or the Change of Control Payout Period,
as applicable, Executive shall not, anywhere in the world, directly or
indirectly (i) engage without the prior express written consent of the Company,
in any business or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder (except as a holder of less than
2% of the combined voting power of the outstanding stock of

16



--------------------------------------------------------------------------------



 



      a publicly held company) or in any other individual, corporate or
representative capacity, or render any services or provide any advice to any
business, activity, person or entity, if Executive knows or reasonably should
know that such business, activity, service, person or entity, directly or
indirectly, competes in any material manner with the Business, or
(ii) meaningfully assist, help or otherwise support, without the prior express
written consent of the Company, any person, business, corporation, partnership
or other entity or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder (other than in the capacity as a
stockholder of less than 2% of the combined voting power of the outstanding
shares of stock of a publicly held company) or in any other individual,
corporate or representative capacity, to create, commence or otherwise initiate,
or to develop, enhance or otherwise further, any business or activity if
Executive knows or reasonably should know that such business or activity,
directly or indirectly competes in any material manner with the Business. For
purposes of this Section 16(C), the term “Business” shall refer to the business
of the Company as presently conducted or as conducted on the Date of
Termination.     D.   General Release. As an additional inducement for the
Company to enter into this Agreement, and as a condition to payment and
provision of benefits under this Agreement to Executive or Executive’s estate,
Executive agrees that Executive (or Executive’s trust or estate, as applicable)
shall execute and deliver within fifty (50) days following the date of
Executive’s Separation from Service, and not revoke within any revocation period
required by law, a general release of claims in favor of the Company and its
employees, directors, agents and affiliates in a form acceptable to the Company
in its sole and absolute discretion.     E.   Reasonable Restrictions. Executive
acknowledges that these restrictions shall not prevent or unduly restrict
Executive from practicing his profession, or cause him economic hardship.
Executive represents that he (i) is familiar with the foregoing covenants not to
compete and not to solicit, and (ii) is fully aware of his obligations
hereunder, including, without limitation, the reasonableness of the length of
time, scope and geographic coverage of these covenants.

17.   Cooperation       During Executive’s employment with the Company and
thereafter, Executive agrees to cooperate with the Company and its agents,
accountants and attorneys concerning any matter with which Executive was
involved during his employment. Such cooperation shall include, but not be
limited to, providing information to, meeting with and reviewing documents
provided by the Company and its agents, accountants and attorneys during normal
business hours or other mutually agreeable hours upon reasonable notice and to
make himself available for depositions and hearings, if necessary and upon
reasonable notice. If Executive’s cooperation is required after the termination
of Executive’s employment, the Company shall reimburse Executive for any
reasonable out of pocket expenses incurred in performing his obligations
hereunder.

17



--------------------------------------------------------------------------------



 



18.   Entire Agreement; No Oral Modifications.       This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of the subject matter contained herein. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Executive and such officer as
may be designated by the Board. No waiver by either party hereto at any time of
any breach by the other party hereto of or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

          IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement to be effective the date first above written.

                  EXECUTIVE       COMPLETE PRODUCTION SERVICES, INC.,          
  a Delaware corporation    
 
               
 
      By        
 
               
 
          Joseph C. Winkler
Chief Executive Officer    
 
               
 
      And        
 
               
 
          James F. Maroney, III    
 
          Vice President, Secretary and General Counsel    

18



--------------------------------------------------------------------------------



 



APPENDIX A26
Additional Benefits upon an I.E. Miller Change of Control

1.   Definitions. For purposes of the Agreement, the following terms shall have
the meanings set forth below:

  A.   “I.E. Miller Change of Control” shall occur for purposes of this
Agreement if:

  (i)   Any person or group of persons acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) ownership as a “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities in I.E.
Miller representing 30% or more of the combined voting power of I.E Miller’s
outstanding securities;     (ii)   I.E. Miller is merged, consolidated or
combined with another corporation or entity, including without limitation, a
reverse or forward triangular merger, and I.E. Miller’s stockholders prior to
such transaction own less than 55% of the outstanding voting securities of the
surviving or resulting corporation or entity after the transaction; or     (iii)
  There is a disposition, transfer, sale or exchange of all or substantially all
of I.E. Miller’s assets;

      provided, that, for purposes of this definition, a transaction or event
described in paragraph (i), (ii) or (iii) shall constitute an “I.E. Miller
Change of Control” only if such transaction or event occurs after the Effective
Date and constitutes a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5), with respect to Executive at a time when
Executive is employed by I.E. Miller.     B.   “I.E. Miller Protective Period”
shall mean the period commencing on the effective date of an I.E. Miller Change
of Control and ending one year following the effective date of the I.E. Miller
Change of Control.

2.   Sales Incentive and Other Benefits upon an I.E. Miller Change of Control.

  A.   In the event of an I.E. Miller Change of Control, the Company shall pay
Executive an amount (the “Sales Incentive”) equal to Executive’s annual base
salary as in effect at the time of the I.E. Miller Change of Control in a lump
sum cash payment, to be paid on such date as determined by the Company within
thirty (30) days following the I.E. Miller Change of Control.     B.   In the
event of an I.E. Miller Change of Control, Executive shall be entitled to
receive the benefits described in Section 7 of the Agreement.

 

26   For Mr. Nightingale only

19



--------------------------------------------------------------------------------



 



3.   Continuation of Employment by the Company – Change in Control Payments. In
the event of an I.E. Miller Change of Control, if Executive continues in
employment with the Company on and following the effective date of such I.E.
Miller Change of Control and, during the I.E. Miller Protective Period,
Executive has a Separation from Service by reason of either Executive’s (a)
Voluntary Termination for Good Reason, or (b) Involuntary Termination, Executive
shall be entitled to receive from the Company: (i) the cash compensation
described in Section 5(B) of the Agreement less an amount equal to the Sales
Incentive; plus (ii) the compensation and benefits described in Sections 5(A),
5(C), 5(D), 5(E), 5(F), 6(A) and 6(B) of the Agreement, and Executive shall
continue to be bound by Sections 11 through 17 of the Agreement. For these
purposes, “Voluntary Termination for Good Reason,” “Involuntary Termination” and
“Separation from Service” shall have the definitions specified in the Agreement,
the “Change of Control Payout Period” shall mean the period of two years
following Executive’s Separation from Service, all references to “Change of
Control” shall be deemed to be references to the I.E. Miller Change of Control,
and the “Date of Termination” shall mean the date of Executive’s Separation from
Service.   4.   Continuation of Employment by Successor Employer — Assumption of
Agreement.

  A.   In the event of an I.E. Miller Change of Control, if Executive is
employed by (i) in the case of an I.E. Miller Change of Control described in
Section 1.A.(iii) of this Appendix (an “Asset Sale”), the unrelated service
recipient (as defined in Treasury Regulation Section 1.409A-1(g)) that purchases
the assets of I.E. Miller (the “Asset Purchaser”) or (ii) I.E. Miller or its
successor company (in each case, the “Successor Employer”) on of following the
effective date of the I.E. Miller Change of Control, the Company shall cause the
Successor Employer to assume the Agreement and agree to perform, discharge and
satisfy any and all of the Successor Employer’s obligations and liabilities
under this Appendix of the Agreement. The Successor Employer shall assume the
obligation to provide the compensation and benefits payable in accordance with
Section 5 of this Appendix, and the Successor Employer shall have no obligation
to provide the compensation and benefits under Sections 4 and 7 of the
Agreement, and, except as provided in Section 2 of this Appendix, the Company
shall have no further obligations and liabilities under the Agreement or this
Appendix.     B.   In the event of an I.E. Miller Change of Control that is an
Asset Sale, if Executive becomes employed by the Asset Purchaser on the
effective date of such I.E. Miller Change of Control, the Company shall, and
shall cause the Asset Purchaser to, specify in accordance with Treasury
Regulation Section 1.409A-1(h)(4), that Executive shall be treated as not having
a Separation from Service on the effective date of such I.E. Miller Change of
Control.

5.   Continuation of Employment by Successor Employer — Change of Control
Payments. In the event of an I.E. Miller Change of Control, and the assumption
of the Agreement under Section 3(A) of this Appendix, if Executive is employed
by the Successor Employer and, during the I.E. Miller Protective Period,
Executive has a Separation from Service by reason of either Executive’s (a)
Voluntary Termination for

20



--------------------------------------------------------------------------------



 



    Good Reason, or (b) Involuntary Termination by the Successor Employer or its
subsidiary other than for Cause, Executive shall be entitled to receive from the
Successor Employer the compensation and benefits equivalent to those described
in Sections 5(A), 5(B) (without offset for the Sales Incentive), 5(C), 5(D),
5(E), 5(F), 6(A) and 6(B) of the Agreement, each determined as if the Successor
Employer were substituted for the Company with respect to such provisions, to
the extent applicable, and Executive shall continue to be bound by Sections 11
through 17 of the Agreement. For these purposes, “Voluntary Termination for Good
Reason,” “Involuntary Termination” and “Separation from Service” shall have the
definitions specified in the Agreement (substituting the Successor Employer or
its subsidiary for the Company), the “Change in Control Payout Period” shall
mean the period of two years following Executive’s Separation from Service, all
references to “Change in Control” shall be deemed to be references to the I.E.
Miller Change of Control, and “Date of Termination” shall mean the date of
Executive’s Separation from Service.]

21